Exhibit 10.4
 
AMENDED AND RESTATED
PARENT GUARANTY
 
This AMENDED AND RESTATED PARENT GUARANTY, dated as of August 7, 2008 (as
amended, restated, supplemented or otherwise modified from time to time, this
“Guaranty”), is executed by ANTHRACITE CAPITAL INC. (“Anthracite”) as guarantor
(the “Guarantor”), in favor of BANK OF AMERICA, N.A., as the lender (the
“Lender”) under the Credit Agreement (as defined below).
 
RECITALS
 
WHEREAS, Anthracite is party to that certain Credit Agreement, dated as of March
17, 2006 (as amended, supplemented or otherwise modified prior to the date
hereof, the “Existing Credit Agreement”; as amended by the Amendment, Agreement
and Waiver, dated as of the date hereof (the “Amendment”) and as further
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among AHR Capital BofA Limited, a limited company organized under
the laws of Ireland (“AHR Capital”) as a borrower (a “Borrower”), Anthracite as
the borrower agent (the “Borrower Agent”), the borrowers from time to time party
thereto (each a “Borrower” and together with AHR Capital, collectively, the
“Borrowers”)) and the Lender;
 
WHEREAS, in connection with the Existing Credit Agreement, the Guarantor
executed and delivered that certain Parent Guaranty, dated as of March 17, 2006
(as amended, restated, supplemented or otherwise modified prior to the date
hereof, the “Existing Guaranty”);
 
WHEREAS, the Borrowers, the Borrower Agent and the Lender have amended the
Existing Credit Agreement pursuant to the Amendment;
 
WHEREAS, the Guarantor owns directly all of the issued and outstanding Capital
Stock of AHR Capital; and
 
WHEREAS, it is a requirement under the Amendment that the Existing Guaranty be
amended and restated as provided herein and it is a condition precedent to the
effectiveness of the Amendment that the Guarantor shall have executed and
delivered this Guaranty to the Lender;
 
NOW, THEREFORE, in consideration of the premises and to induce the Lender to
enter into the Amendment, the Guarantor hereby agrees with the Lender, as
follows:
 
1.  Defined Terms.
 
(a)  Unless otherwise defined in Section 1(d) below, or elsewhere in this
Guaranty, capitalized terms used in this Guaranty shall have the meanings
ascribed to such terms in the Credit Agreement.
 
(b)  The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Guaranty shall refer to this Guaranty as a whole and not to
any particular provision of this Guaranty, and section and paragraph references
are to this Guaranty unless otherwise specified.
 
(c)  The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
(d)  As used herein, the following terms shall have the following meanings:
 

--------------------------------------------------------------------------------


 
“Adjusted Net Income” shall mean for any period, the Net Income of the Guarantor
and its Subsidiaries determined on a cash basis for such period without
recognizing any trading portfolio gains or losses in general, and specifically
without giving effect to:
 
(a) depreciation and amortization,
 
(b) gains or losses that are classified as “extraordinary” in accordance with
GAAP,
 
(c) capital gains or losses on sales of real estate,
 
(d) capital gains or losses with respect to the disposition of investments in
marketable securities,
 
(e) any provision/benefit for income taxes for such period,
 
(f) earnings from equity investments and unconsolidated joint ventures
determined in accordance with GAAP,
 
(g) losses attributable to the impairment of assets,
 
(h) incentive fees paid in the form of the issuance of the Guarantor’s common
stock,
 
(i) Cash Interest Expense,
 
(j) income or expense attributable to the ineffectiveness of hedging
transactions, and
 
(k) interest accretions, whether in favor or against the Guarantor.
 
Without limiting the foregoing, Net Income shall be determined before preferred
stock dividends and shall include cash distributions from equity investments and
unconsolidated joint ventures.
 
“Cash Interest Expense” shall mean for any period, total interest expense, both
expensed and capitalized, of Guarantor and its Subsidiaries for such period with
respect to all outstanding recourse Indebtedness of Guarantor and its
Subsidiaries (including, without limitation, all commissions, discounts and
other fees and charges owed with respect to letter of credit and bankers’
acceptance financing and net costs under interest rate protection agreements),
determined on a consolidated cash basis, for such period (determined on a
consolidated cash basis), and net of any interest accretions, whether in favor
or against, with respect to debt.
 
“Committed Facility” shall mean a credit facility under which Guarantor is a
borrower and a party acceptable to the Lender is lender, whereby (i) the lender
thereunder is unconditionally committed to make advances to Guarantor upon
request by Guarantor (other than any conditions acceptable to Lender); (ii) no
event of default (or event which with notice or the passage of time, or both,
would constitute an event of default) has occurred thereunder; and (iii) the
period where such advances may be requested expires more than ninety (90) days
from the date of determination.
 
-2-

--------------------------------------------------------------------------------


 
“Debt Service Coverage Ratio” or “DSCR” shall mean the ratio of Adjusted Net
Income to Cash Interest Expense on recourse Indebtedness outstanding, it being
understood that such determination shall be made on a cash basis.
 
“Intangible Assets” shall mean the excess of the cost over book value of assets
acquired, patents, trademarks, trade names, copyrights, franchises and other
intangible assets (excluding in any event the value of any residual securities).
 
“Mark-to-Market Indebtedness” shall mean the portion of Total Indebtedness of
Anthracite (which may be all of such Indebtedness) where the terms thereunder
permit the holder thereof to make a margin call, accelerate all or part of such
Indebtedness and/or request the repayment in full or in part prior to the
applicable maturity date based on changes in the market value of the collateral
securing such Indebtedness.
 
“Marketable Securities” means any of the following:
 
(a)  100% of the market value of negotiable debt obligations issued by the U.S.
Treasury Department having a remaining maturity of less than 1 year; or
 
(b)  95% of the market value of negotiable debt obligations issued by the U.S.
Treasury Department having a remaining maturity of 1-10 years; or
 
(c)  90% of the market value of negotiable debt obligations issued by the U.S.
Treasury Department having a remaining maturity of more than 10 years; or
 
(d)  90% of the market value of single-class mortgage participation certificates
(“FHLMC Certificates”) in book-entry form backed by single-family residential
mortgage loans, the full and timely payment of interest at the applicable
certificate rate and the ultimate collection of principal of which are
guaranteed by the Federal Home Loan Mortgage Corporation (excluding Real Estate
Mortgage Investment Conduit (“REMIC”) or other multi-class pass-through
certificates, collateralized mortgage obligations, pass-through certificates
backed by adjustable rate mortgages, securities paying interest or principal
only and similar derivative securities); or
 
(e)  90% of the market value of single-class mortgage pass-through certificates
(“FNMA Certificates”) in book-entry form backed by single-family residential
mortgage loans, the full and timely payment of interest at the applicable
certificate rate and ultimate collection of principal of which are guaranteed by
the Federal National Mortgage Association (excluding REMIC or other multi-class
pass-through certificates, pass-through certificates backed by adjustable rate
mortgages collateralized mortgage obligations, securities paying interest or
principal only and similar derivative securities); or
 
(f)  90% of the market value of single-class fully modified pass-through
certificates (“GNMA Certificates” in book-entry form backed by single-family
residential mortgage loans, the full and timely payment of principal and
interest of which is guaranteed by the Government National Mortgage Association
(excluding REMIC or other multi-class pass-through certificates, collateralized
mortgage obligations, pass-through certificates backed by adjustable rate
mortgages, securities paying interest or principal only and similar derivatives
securities); or
 
-3-

--------------------------------------------------------------------------------


 
(g)  85% of all actively and regularly traded investment-grade residential
mortgage-backed securities; or
 
(h)  such other collateral as Guarantor and Lender may agree, with such
valuation percentage applied thereto as Lender, in its sole discretion acting in
good faith shall deem appropriate.
 
“Net Income” shall mean for any period and for Anthracite and its consolidated
Subsidiaries, the consolidated net income (or loss) of Anthracite and its
consolidated Subsidiaries for such period as determined on a consolidated basis
in accordance with GAAP as adjusted in accordance with the terms hereof.
 
“Non-Recourse Indebtedness” shall mean, with respect to any Person, Indebtedness
for borrowed money in respect of which recourse for payment (except for
customary exceptions for fraud, misapplication of funds, environmental
indemnities, and other customary exceptions to non-recourse provisions) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness.
 
“Tangible Net Worth” shall mean, as of a particular date, (i) all amounts that
would be included under stockholder’s equity on a balance sheet of Anthracite
and its consolidated Subsidiaries at such date, determined in accordance with
GAAP, less (ii) the sum of (A) amounts owing to Anthracite and its consolidated
Subsidiaries from Affiliates and (B) Intangible Assets of Anthracite and its
consolidated Subsidiaries.
 
“Tangible Net Worth Ratio” shall have the meaning provided in Section 11(b) of
this Guaranty.
 
“Total Indebtedness” shall mean for any period, the aggregate Indebtedness
(excepting any Non-Recourse Indebtedness) of Anthracite and its consolidated
Subsidiaries during such period.
 
2.  Guaranty.
 
(a)  The Guarantor, as guarantor of payment and performance and not merely as
surety or guarantor of collection, hereby, unconditionally and irrevocably,
guarantees to the Lender and its successors and permitted assigns, the prompt
and complete payment and performance by each Borrower when due (whether at the
stated maturity, by acceleration or otherwise) of all Obligations of such
Borrower under the Credit Agreement and the other Loan Documents (the
“Guaranteed Obligations”); provided, that the Guaranteed Obligations shall not
at any time be reduced by operation of Section 10.18 of the Credit Agreement.
 
(b)  The Guarantor further agrees to pay any and all expenses (including,
without limitation, all fees and disbursements of external counsel) which may be
paid or incurred by the Lender in enforcing any rights with respect to, or
collecting, any or all of the Guaranteed Obligations and/or enforcing any rights
with respect to, or collecting against, the Guarantor under this Guaranty, the
Parent Pledge Agreement or the Parent Deed of Charge. This Guaranty shall remain
in full force and effect until the Obligations are paid in full and the
obligation of the Lender to make Loans under the Credit Agreement shall be
terminated, notwithstanding that from time to time prior thereto each Borrower
may be free from any Obligations.
 
-4-

--------------------------------------------------------------------------------


 
(c)  The Guarantor agrees that the Guaranteed Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing this Guaranty or affecting the rights and remedies of the
Lender hereunder.
 
(d)  No payment or payments made by any Borrower, the Guarantor, any other
guarantor or any other Person or received or collected by the Lender from any
Borrower, the Guarantor, any other guarantor or any other Person by virtue of
any action or proceeding or any set-off or appropriation or application at any
time or from time to time in reduction of or in payment of the Obligations shall
be deemed to modify, reduce, release or otherwise affect the liability of the
Guarantor hereunder which shall, notwithstanding any such payment or payments
other than payments made by the Guarantor in respect of the Obligations or
payments received or collected from the Guarantor in respect of the Obligations,
remain liable for the Guaranteed Obligations up to the maximum liability of the
Guarantor hereunder until the Obligations are paid in full and the obligation of
the Lender to make Loans under the Credit Agreement shall be terminated.
 
(e)  The Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment to the Lender on account of its liability hereunder, it
will notify the Lender in writing that such payment is made under this Guaranty
for such purpose.
 
3.  Deferral of Subrogation. Notwithstanding any payment or payments made by the
Guarantor hereunder or any set-off or application of funds of the Guarantor by
the Lender, the Guarantor shall not be entitled to be subrogated to any of the
rights of the Lender against any Borrower or any other guarantor or any
collateral security or guarantee or right of offset held by the Lender for the
payment of the Obligations, nor shall the Guarantor seek or be entitled to seek
any contribution or reimbursement from any Borrower or any other guarantor in
respect of payments made by the Guarantor hereunder, until all amounts owing to
the Lender by each Borrower on account of the Obligations are paid in full and
the obligation of the Lender to make Loans under the Credit Agreement shall be
terminated. If any amount shall be paid to the Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full and the obligation of the Lender to make Loans under the Credit
Agreement shall be terminated, such amount shall be held by the Guarantor in
trust for the Lender, segregated from other funds of the Guarantor, and shall,
forthwith upon receipt by the Guarantor, be turned over to the Lender, to be
applied against the Obligations, whether matured or unmatured, in such order as
the Lender may determine.
 
4.  Amendments, etc. with respect to the Obligations; Waiver of Rights. The
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Guarantor and without notice to or further
assent by the Guarantor, any demand for payment of any of the Obligations made
by the Lender may be rescinded by such party and any of the Obligations
continued, and the Obligations, or the liability of any other party upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Lender, and the Credit Agreement, the Notes and
the other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Lender may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the Lender
for the payment of the Obligations may be sold, exchanged, waived, surrendered
or released. The Lender shall have no obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Obligations or for
this Guaranty or any property subject thereto. When making any demand hereunder
against the Guarantor, the Lender may, but shall be under no obligation to, make
a similar demand on each Borrower or any other guarantor, and any failure by the
Lender to make any such demand or to collect any payments from each Borrower or
any such other guarantor or any release of any Borrower or such other guarantor
shall not relieve the Guarantor of its obligations or liabilities hereunder, and
shall not impair or affect the rights and remedies, express or implied, or as a
matter of law, of the Lender against the Guarantor. For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.
 
-5-

--------------------------------------------------------------------------------


 
5.  Guaranty Absolute and Unconditional. The Guarantor waives any and all notice
of the creation, renewal, extension or accrual of any of the Obligations and
notice of or proof of reliance by the Lender upon this Guaranty or acceptance of
this Guaranty, the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon this Guaranty; and all dealings between each Borrower
and the Guarantor, on the one hand, and the Lender, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
this Guaranty. The Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon each Borrower or the
Guarantor with respect to the Obligations. The Guarantor understands and agrees
that this Guaranty shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity,
regularity or enforceability of the Credit Agreement, any Note or any other Loan
Document, any of the Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Lender, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by any Borrower against the Lender, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of each Borrower or the
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of any Borrower for the Obligations, or of the Guarantor
under this Guaranty, in bankruptcy or in any other instance. When pursuing its
rights and remedies hereunder against the Guarantor, the Lender may, but shall
be under no obligation to, pursue such rights and remedies as it may have
against any Borrower or any other Person or against any collateral security or
guarantee for the Obligations or any right of offset with respect thereto, and
any failure by the Lender to pursue such other rights or remedies or to collect
any payments from any Borrower or any such other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of a Borrower or any such other Person or any such collateral
security, guarantee or right of offset, shall not relieve the Guarantor of any
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Lender against
the Guarantor. This Guaranty shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Guarantor and
the successors and assigns thereof, and shall inure to be benefit of the Lender,
and its successors and permitted assigns, until all the Obligations and the
Guaranteed Obligations shall have been satisfied by payment in full and the
obligation of the Lender to make Loans under the Credit Agreement shall be
terminated, notwithstanding that from time to time during the term of the Credit
Agreement each Borrower may be free from any Obligations.
 
6.  Reinstatement. This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Borrower or the Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Borrower or the Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.
 
7.  Not Affected by Bankruptcy. Notwithstanding any modification, discharge or
extension of the Obligations or any amendment, modification, stay or cure of the
Lender's rights that may occur in any bankruptcy or reorganization case or
proceeding against any Borrower, whether permanent or temporary, and whether or
not assented to by the Lender, the Guarantor hereby agrees that it shall be
obligated hereunder to pay and perform the Guaranteed Obligations and discharge
its other obligations in accordance with the terms of the Guaranteed Obligations
and the terms of this Guaranty. The Guarantor understands and acknowledges that,
by virtue of this Guaranty, it has specifically assumed any and all risks of a
bankruptcy or reorganization case or proceeding with respect to any Borrower.
Without in any way limiting the generality of the foregoing, any subsequent
modification of the Obligations in any reorganization case concerning such
Borrower shall not affect the obligation of the Guarantor to pay and perform the
Guaranteed Obligations in accordance with the original terms thereof.
 
-6-

--------------------------------------------------------------------------------


 
8.  Payments. The Guarantor hereby guarantees that payments hereunder will be
paid to the Lender without set-off or counterclaim in U.S. Dollars at the office
of the Lender specified in Section 10.02 of the Credit Agreement.
 
9.  Representations and Warranties. The Guarantor hereby represents and warrants
that:
 
(a)  The representations and warranties contained in Section 5 of the Credit
Agreement, insofar as the representations and warranties contained therein are
applicable to the Guarantor, are true and correct in all material respects (each
such representation and warranty set forth in such Section (insofar as
applicable as aforesaid) and all other terms of the Credit Agreement to which
reference is made therein, together with all related definitions and ancillary
provisions, being hereby incorporated into this Guaranty by this reference as
though specifically set forth in this Section); and
 
(b)  The Guarantor agrees that the foregoing representations and warranties
shall be deemed to have been made by the Guarantor on the date of each borrowing
by any Borrower under the Credit Agreement as though made hereunder on and as of
such date.
 
10.  Covenants. The Guarantor hereby covenants and agrees with the Lender that,
so long as any Loan is outstanding and until payment in full of all Obligations:
 
(a)  Maintenance of Tangible Net Worth.  Tangible Net Worth at the end of each
fiscal quarter shall not be less than the sum of (i) $400,000,000, plus, (ii) an
amount equal to 75% of any Equity Proceeds received by the Guarantor on or after
July 20, 2007;
 
(b)  Maintenance of Ratio of Total Indebtedness to Tangible Net Worth. The ratio
of Total Indebtedness to Tangible Net Worth (the “Tangible Net Worth Ratio”) at
the end of each fiscal quarter shall not be greater than 3.0:1.0;
 
(c)  Changes in Tangible Net Worth. On any date, the Guarantor’s Tangible Net
Worth shall not have decreased by (i) twenty percent (20%) or more from the
Guarantor’s Tangible Net Worth as of the last Business Day in the third (3rd)
month preceding such date; or (ii) forty percent (40%) or more from the
Guarantor’s Tangible Net Worth as of the last Business Day in the twelfth (12th)
month preceding such date;
 
(d)  Minimum DSCR. DSCR at the end of each fiscal quarter shall not be less than
1.40:1.0;
 
(e)  Minimum Liquidity. As of any date, the sum of the Guarantor’s (x) cash, (y)
Marketable Securities, and (z) subject to the following proviso, availability
under any Committed Facility that is unrestricted and not subject to Liens, to
be less than 5.0% of the Guarantor’s Indebtedness which is subject to
mark-to-market provisions; provided, however¸ that the maximum amount of
availability under any Committed Facility that is unrestricted and not subject
to Liens that may be included for purposes of satisfying the requirements of
this Section 10(e) shall not exceed 1.25% of the Guarantor’s Indebtedness which
is subject to mark-to-market provisions;
 
-7-

--------------------------------------------------------------------------------


 
(f)  Net Income. For any period of two consecutive fiscal quarters, Guarantor’s
Net Income shall not be less than $1.00; and
 
(g)  Borrower Compliance. The Guarantor shall, or shall cause each Borrower to,
as applicable, comply with the requirements of Section 6.01 of the Credit
Agreement and the other provisions of the Credit Agreement[;
 
provided, that compliance with clauses (a) through (f) above shall be determined
by excluding the assets and liabilities of variable interest entities required
to be consolidated under FIN 46R and without giving any effect to any changes in
or in the interpretation of FAS 140 after the date hereof.]
 
11.  Notices. All notices, requests and demands to or upon the Lender or the
Guarantor to be effective shall be in writing (or by telex, fax or similar
electronic transfer confirmed in writing) and shall be deemed to have been duly
given or made (i) when delivered by hand or (ii) if given by mail, when
deposited in the mails by certified mail, return receipt requested, or (iii) if
by telex, fax or similar electronic transfer, when sent and receipt has been
confirmed, addressed as follows:
 
(a)  if to the Lender, at its address or transmission number for notices
provided in Section 10.02 of the Credit Agreement; and
 
(b)  if to the Guarantor, at its address or transmission number for notices set
forth under its signature below.
 
Each of the Lender and the Guarantor may change its address and transmission
number for notices by notice in the manner provided in this Section.
 
12.  Severability. Any provision of this Guaranty that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
13.  Integration. This Guaranty represents the agreement of the Guarantor with
respect to the subject matter hereof and there are no promises or
representations by the Lender relative to the subject matter hereof not
reflected herein.
 
14.  Amendments in Writing; No Waiver; Cumulative Remedies.
 
(a)  None of the terms or provisions of this Guaranty may be waived, amended,
supplemented or otherwise modified except as provided by Section 10.04 of the
Credit Agreement.
 
(b)  The Lender shall not by any act (except by a written instrument pursuant to
Section 15(a) hereof), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any default
or Event of Default or in any breach of any of the terms and conditions hereof.
No failure to exercise, nor any delay in exercising, on the part of the Lender,
any right, power or privilege hereunder shall operate as a waiver thereof. No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. A waiver by the Lender of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Lender would otherwise have on any future occasion.
 
-8-

--------------------------------------------------------------------------------


 
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.
 
15.  Section Headings. The section headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
 
16.  Successors and Assigns. This Guaranty shall be binding upon the successors
and assigns of the Guarantor and shall inure to the benefit of the Lender and
its successors and assigns.
 
17.  GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
18.  Submission To Jurisdiction; Waivers. The Guarantor hereby irrevocably and
unconditionally:
 
(a)  SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS GUARANTY, AND THE OTHER LOAN DOCUMENTS, OR FOR RECOGNITION AND
ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF;
 
(b)  CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;
 
(c)  AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE LENDER SHALL
HAVE BEEN NOTIFIED; AND;
 
(d)  AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.
 
19.  WAIVER OF JURY TRIAL. THE GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.
 
20.  Acknowledgments. The Guarantor hereby acknowledges that:
 
-9-

--------------------------------------------------------------------------------


 
(a)  it has been advised by counsel in the negotiation, execution and delivery
of this Guaranty and the other Loan Documents to which it is a party;
 
(b)  the Lender has no fiduciary relationship with or duty to the Guarantor
arising out of or in connection with this Guaranty or any of the other Loan
Documents to which it is a party, and the relationship between the Guarantor and
each Borrower, on one hand, and the Lender, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and
 
(c)  no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Guarantor, any Borrower and the Lender.
 
(d)  Effect of Amendment and Restatement. As of the date hereof, the Existing
Guaranty shall be amended, restated and superseded in its entirety. Each
reference to the Existing Guaranty in any Loan Document shall be deemed to be a
reference to this Guaranty.
 
[SIGNATURES FOLLOW]
 
-10-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered by its duly authorized officer as of the day and year first above
written.
 
 
ANTHRACITE CAPITAL, INC.
 
By: /s/ Richard Shea                                       
Title: President and COO                        
 
 
Address for Notices:
 
40 East 52nd Street
New York, New York 10022
Attention: Richard Shea
Telecopier No.: (212) 810-8758
Telephone No.: (212) 754-5579
 
and

 
Anthracite Capital, Inc.
One PNC Plaza, 19th Floor
Mailstop P1-P0PP-19-2
249 Fifth Avenue
Pittsburgh, PA 15222
Attention: Janice De Julio
Telecopier No.: (412) 762-4546
Telephone No.: (412) 762-4675
 
 


Amended and Restated Parent Guaranty Signature Page
 

--------------------------------------------------------------------------------

